Exhibit 10.4
PARALLEL PETROLEUM CORPORATION
EMPLOYEE STOCK OPTION PLAN
I. Purpose of the Plan
The Parallel Petroleum Corporation Employee Stock Option Plan (the “Plan”) is
intended to provide a means whereby certain employees who are not officers or
directors of Parallel Petroleum Corporation, a Delaware corporation (the
“Company”), and its subsidiaries may develop a sense of proprietorship and
personal involvement in the development and financial success of the Company,
and to encourage them to remain with and devote their best efforts to the
business of the Company, thereby advancing the interests of the Company and its
shareholders. Accordingly, the Plan provides for granting employees (in each
case, “Optionee”) the option (“Option”) to purchase shares of common stock of
the Company (“Stock”), as hereinafter set forth. Options granted under the Plan
to employees will not be incentive stock options within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).
II. Administration
The Plan shall be administered by the Board of Directors of the Company (the
“Board”) or by a committee (the “Committee”) of two or more directors of the
Company appointed by the Board. If a Committee is not appointed by the Board,
the Board shall act as and be deemed to be the Committee for all purposes of the
Plan. The Committee shall have sole authority (within the limitations described
herein) to select the employees who are to be granted Options from among those
eligible hereunder and to establish the number of shares which may be issued to
employees under each Option and to prescribe the form of the agreement embodying
awards of Options. The Committee is authorized to interpret the Plan and may
from time to time adopt such rules and regulations, consistent with the
provisions of the Plan, as it may deem advisable to carry out the Plan. All
decisions made by the Committee in selecting the employees to whom Options shall
be granted, in establishing the number of shares which may be issued to
employees under each Option and in construing the provisions of the Plan shall
be final. No member of the Board shall be liable for anything done or omitted to
be done by such member or by any other member of the Board in connection with
the Plan, except for such member’s own willful misconduct.
III. Option Agreements; Terms and Conditions
Each Option granted under the Plan shall be evidenced by a written stock option
agreement and shall contain such terms and conditions, and may be exercisable
for such periods, as the Committee shall prescribe from time to time in
accordance with this Plan, and shall comply with the following terms and
conditions:
(a) The Option exercise price shall be the fair market value of the Stock
subject to the Option on the date the Option is granted. For all purposes under
the Plan, the fair market of a share of Stock on a particular date shall be
equal to the average of the high and low sales prices of the Stock on the date
of grant as reported on the Nasdaq National Market tier of The Nasdaq Stock
Market (“NMS”), or on the stock exchange composite tape if the Stock is traded
on a national stock exchange on that date, or if no prices are reported on that
date, on the last preceding date on which such prices of the Stock are so
reported. If the Stock is not traded on the NMS or other stock exchange on that
date, but is otherwise traded over the counter at the time a determination of
its fair market value is required to be made hereunder, its fair market value
shall be deemed to be equal to the average between the reported high and low or
closing bid and asked prices of the Stock on the most recent date on which the
Stock was publicly traded. If the Stock is not publicly traded at the time a
determination of its value is required to be made hereunder, the determination
of its fair market value shall be made by the Committee in such manner as it
deems appropriate.

 

 



--------------------------------------------------------------------------------



 



(b) Each Option and all rights granted thereunder shall not be transferable
otherwise than by will or the laws of descent and distribution, and may be
exercised only by the Optionee during the Optionee’s lifetime and while the
Optionee remains employed by the Company, except that: (i) if the Optionee
ceases to be an employee of the Company because of disability, the Option may be
exercised in full by the Optionee (or the Optionee’s estate or the person who
acquires the Option by will or the laws of descent and distribution or otherwise
by reason of the death of the Optionee) at any time during the period of one
year following such termination; (ii) if the Optionee dies while Optionee is an
employee of the Company, the Optionee’s estate, or the person who acquires the
Option by will or the laws of descent and distribution or otherwise by reason of
the death of the Optionee, may exercise the Option in full at any time during
the period of one year following the date of the Optionee’s death; and (iii) if
the Optionee ceases to be an employee of the Company for any reason other than
as described in clause (i) or (ii) above, unless the Optionee is removed for
cause, the Option may be exercised by the Optionee at any time during the period
of three months following the date the Optionee ceases to be an employee of the
Company, or by the Optionee’s estate (or the person who acquires the Option by
will or the laws of descent and distribution or otherwise by reason of the death
of the Optionee) during a period of one year following the Optionee’s death if
the Optionee dies during such three-month period, but in each case only as to
the number of shares the Optionee was entitled to purchase hereunder upon
exercise of the Option as of the date the Optionee ceases to be an employee of
the Company.
(c) The Option shall not be exercisable in any event after the expiration of ten
years from the date of grant.
(d) The purchase price of shares as to which the Option is exercised shall be
paid in full at the time of exercise (a) in cash, (b) by delivering to the
Company shares of Stock having a fair market value on the date of delivery equal
to the purchase price, or (c) any combination of cash or Stock, as shall be
established by the Committee. Unless and until a certificate or certificates
representing such shares shall have been issued by the Company to the Optionee,
the Optionee (or the person permitted to exercise the Option in the event of the
Optionee’s death) shall not be or have any of the rights or privileges of a
shareholder of the Company with respect to shares acquirable upon an exercise of
the Option.
(e) The terms and conditions of the respective stock option agreements need not
be identical.
IV. Eligibility of Optionee
Options may be granted only to employees (who are not officers or directors) of
the Company or any parent or subsidiary corporation (as defined in Section 424
of the Code) of the Company at the time the Option is granted. Options may be
granted to the same Optionee on more than one occasion.

 

2



--------------------------------------------------------------------------------



 



V. Shares Subject to the Plan
The aggregate number of shares which may be issued under Options granted under
the Plan shall not exceed 200,000 shares of Stock. Such shares may consist of
authorized but unissued shares of Stock or previously issued shares of Stock
reacquired by the Company. Any of such shares which remain unissued and which
are not subject to outstanding Options at the termination of the Plan shall
cease to be subject to the Plan, but, until termination of the Plan, the Company
shall at all times make available a sufficient number of shares to meet the
requirements of the Plan. Should any Option hereunder expire or terminate prior
to its exercise in full, the shares theretofore subject to such Option may again
be subject to an Option granted under the Plan. The aggregate number of shares
which may be issued under the Plan shall be subject to adjustment in the same
manner as provided in Article VII hereof with respect to shares of Stock subject
to Options then outstanding. Exercise of an Option in any manner shall result in
a decrease in the number of shares of Stock which may thereafter be available,
both for purposes of the Plan and for sale to any one individual, by the number
of shares as to which the Option is exercised.
VI. Term of Plan
(a) The Plan shall be effective upon the date of its approval and adoption by
the Board. The Committee may grant Options under the Plan at any time on or
after the effective date and before the date fixed herein for termination of the
Plan.
(b) Except with respect to Options then outstanding, if not sooner terminated
under the provisions of Subparagraph (a) above or Article VIII, the Plan shall
terminate upon and no further Options shall be granted after the expiration of
ten years from the date of its adoption by the Board.
VII. Recapitalization or Reorganization
(a) The existence of the Plan and the Options granted hereunder shall not affect
in any way the right or power of the Board or the shareholders of the Company to
make or authorize any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities ahead of or
affecting the Stock or the rights thereof, the dissolution or liquidation of the
Company or any sale, lease, exchange or other disposition of all or any part of
its assets or business or any other corporate act or proceeding.
(b) The shares with respect to which Options may be granted are shares of Stock
as presently constituted, but if, and whenever, prior to the expiration of an
Option theretofore granted, the Company shall effect a subdivision or
consolidation of shares of Stock or the payment of a stock dividend on Stock
without receipt of consideration by the Company, the number of shares of Stock
with respect to which such Option may thereafter be exercised (i) in the event
of an increase in the number of outstanding shares shall be proportionately
increased, and the purchase price per share shall be proportionately reduced,
and (ii) in the event of a reduction in the number of outstanding shares shall
be proportionately reduced, and the purchase price per share shall be
proportionately increased.

 

3



--------------------------------------------------------------------------------



 



(c) If the Company recapitalizes or otherwise changes its capital structure,
thereafter upon any exercise of an Option theretofore granted the Optionee shall
be entitled to purchase under such Option, in lieu of the number of shares of
Stock as to which such Option shall then be exercisable, the number and class of
shares of stock and securities to which the Optionee would have been entitled
pursuant to the terms of the recapitalization if, immediately prior to such
recapitalization, the Optionee had been the holder of record of the number of
shares of Stock as to which such Option is then exercisable. If (i) the Company
shall not be the surviving entity in any merger or consolidation (or survives
only as a subsidiary of an entity other than a previously wholly-owned
subsidiary of the Company), (ii) the Company sells, leases or exchanges or
agrees to sell, lease or exchange all or substantially all of its assets to any
other person or entity (other than a wholly-owned subsidiary of the Company),
(iii) the Company is to be dissolved and liquidated, (iv) any person or entity,
including a “group” as contemplated by Section 13(d)(3) of the Securities
Exchange Act of 1934, as amended, acquires or gains ownership or control
(including, without limitation, power to vote) of more than 50% of the
outstanding shares of Stock, or (v) as a result of or in connection with a
contested election of directors, the persons who were directors of the Company
before such election shall cease to constitute a majority of the Board (each
such event, a “Corporate Change”), then effective as of a date selected by the
Committee, the Committee acting in its sole discretion without the consent or
approval of any Optionee, shall effect one or more of the following alternatives
with respect to the then outstanding Options held by Optionees, which may vary
among individual Optionees: (1) accelerate the time at which such Options may be
exercised so that such Options may be exercised in full on or before a specified
date (before or after such Corporate Change) fixed by the Committee, after which
specified date all unexercised Options and all rights of Optionees thereunder
shall terminate, (2) require the mandatory surrender to the Company by selected
Optionees of some or all of such Options (irrespective of whether such Options
are then exercisable under the provisions of the Plan) as of a date, before or
after such Corporate Change, specified by the Committee, in which event the
Committee shall thereupon cancel such Options and pay to each Optionee an amount
of cash per share equal to the excess of the amount calculated in Subparagraph
(d) below (the “Change of Control Value”) of the shares subject to such Option
over the exercise price(s) under such Options for such shares, (3) make such
adjustments to such Options as the Committee deems appropriate to reflect such
Corporate Change, (4) make no adjustments to such Options as the Committee may
determine in its sole discretion or (5) provide that thereafter upon any
exercise of an Option theretofore granted the Optionee shall be entitled to
purchase under such Option, in lieu of the number of shares of Stock as to which
such Option shall then be exercisable, the number and class of shares of stock
or other securities or property to which the Optionee would inehave been
entitled pursuant to the terms of the agreement of merger, consolidation or sale
of assets and dissolution if, immediately prior to such merger, consolidation or
sale of assets and dissolution, the Optionee had been the holder of record of
the number of shares of Stock as to which such Option is then exercisable.
Notwithstanding any of the foregoing provisions of this paragraph (c) to the
contrary, any Option referred to herein shall be adjusted, where necessary, so
that the fair value of the Option immediately after the transaction or event
referred to herein is equal to the fair value of the Option immediately prior to
such transaction or event by adjusting the number and type of shares of Stock
and/or the purchase price per share, and/or making such other adjustments as may
be appropriate, in order to comply with the requirements of Section 409A of the
Code and the final regulations and other guidance issued thereunder.
(d) For purposes of clause (2) in paragraph (c) above, the “Change of Control
Value” shall equal the amount determined in clause (i), (ii) or (iii), whichever
is applicable, as follows: (i) the per share price offered to shareholders of
the Company in any such merger, consolidation, sale of assets or dissolution
transaction, (ii) the price per share offered to shareholders of the Company in
any tender offer or exchange offer whereby a Corporate Change takes place, or
(iii) if such Corporate Change occurs other than pursuant to a tender or
exchange offer, the fair market value per share of the shares into which such
Options being surrendered are exercisable, as determined by the Committee as of
the date determined by the Committee to be the date of cancellation and
surrender of such Options. In the event that the consideration offered to
shareholders of the Company in any transaction described in this paragraph
(d) or paragraph (c) above consists of anything other than cash, the Committee
shall determine the fair cash equivalent of the portion of the consideration
offered which is other than cash.

 

4



--------------------------------------------------------------------------------



 



(e) Any adjustment provided for in paragraphs (b) or (c) above shall be subject
to any required shareholder action.
(f) Except as hereinbefore expressly provided, the issuance by the Company of
shares of stock of any class or securities convertible into shares of stock of
any class, for cash, property, labor or services, upon direct sale, upon the
exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, and in any case whether or not for fair value, shall not affect, and
no adjustment by reason thereof shall be made with respect to, the number of
shares of Stock subject to Options theretofore granted or the purchase price per
share.
VIII. Amendment or Termination of the Plan
The Board in its discretion may terminate the Plan at any time with respect to
any shares for which Options have not theretofore been granted. The Board shall
have the right to alter or amend the Plan or any part thereof from time to time,
provided, that no change in any Option theretofore granted may be made which
would impair the rights of the Optionee without the consent of such Optionee.
IX. Miscellaneous Provisions
(a) Neither the Plan nor any action taken hereunder shall be construed as giving
any employee any right to be retained in the service of the Company or the right
to have an Option granted to such person.
(b) An Optionee’s rights and interest under the Plan may not be assigned or
transferred in whole or in part either directly or by operation of law or
otherwise (except in the event of an Optionee’s death or disability, by will or
the laws of descent and distribution, all as provided in Article III),
including, but not by way of limitation, execution, levy, garnishment,
attachment, pledge, bankruptcy, or in any other manner, and no such right or
interest of any participant in the Plan shall be subject to any obligation or
liability of such participant.
(c) No shares of Stock shall be issued hereunder unless counsel for the Company
shall be satisfied that such issuance will be in compliance with applicable
Federal, state, and other securities laws and regulations and the rules and
regulations of the Nasdaq Stock Market.
(d) It shall be a condition to the obligation of the Company to issue shares of
Stock upon exercise of an Option, that the Optionee (or any beneficiary or
person entitled to act under or through Optionee as provided herein) pay to the
Company, upon its demand, such amount as may be requested by the Company for the
purpose of satisfying any liability to withhold Federal, state, local, or
foreign income or other taxes. If the amount requested is not paid, the Company
may refuse to issue shares of Stock.
(e) By accepting any Option under the Plan, each Optionee and each person
claiming under or through such person shall be conclusively deemed to have
indicated his or her acceptance and ratification of, and consent to, any action
taken under the Plan by the Company, the Board or the Committee.

 

5